Citation Nr: 0323452	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  94-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1959 
to January 1962.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  It was remanded in May 1996, October 
1998, and December 2000 for additional development.  In a 
June 2002 decision, the Board denied service connection for a 
pulmonary disorder and nicotine dependence.  A May 2003 Joint 
Motion for Remand noted that, while the denial of service 
connection for nicotine dependence was not being appealed, VA 
and the appellant agreed that the issue of entitlement to 
service connection for a pulmonary disorder needed to be 
remanded for further consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for compliance of the 
October 1998 Board remand under the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a May 2003 
Order, the Court granted the Joint Motion for Remand.  


REMAND

In its October 1998 Remand, the Board requested that the RO 
have the examiner who performed VA pulmonary examinations of 
the appellant in February 1997 and August 1997 express 
opinions as to the etiology of the appellant's bronchitis.  
Another VA physician addressed the questions in his report of 
a January 2000 examination, indicating that the date of onset 
of the appellant's chronic bronchitis was difficult to 
assess.  However, the examiner did not address the 
significance of the inservice symptoms or estimate the date 
of onset of the veteran's pulmonary disability as requested 
by the October 1998 Remand.  Accordingly, this case must 
again be remanded, as the Court has held that a remand is 
necessary when the directives of a prior remand are not 
followed.  Stegall, 11 Vet. App. 268.  

Additionally, the appellant has not been informed as to 
exactly what evidence he needs to submit in support of his 
claim, and what evidence VA will attempt to obtain, pursuant 
to the VCAA.  

Accordingly, the Board remands this case to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.  The RO should schedule the appellant 
for a VA pulmonary examination for the 
purpose of determining the etiology of 
his pulmonary disabilities.  The examiner 
must review the claims folder and a copy 
of this Remand prior to the examination.  
All indicated tests should be performed.  
The examiner should be requested to 
address the significance of the inservice 
symptoms (see report of asthma on service 
entry in August 1959, diagnosis of asthma 
in October 1959, diagnosis of acute 
bronchitis in March 1961, and report of 
asthma on separation from service in 
December 1961) and estimate the date of 
onset of the veteran's pulmonary 
disability.  Specifically, the examiner 
should indicate whether any current 
pulmonary disability pre-existed service 
entry and, if so, whether such disorder 
underwent an increase in disability 
beyond the natural progress of the 
disease.  The examiner must provide a 
comprehensive report, including complete 
rationale for all conclusions reached.  

3.  After completion of the above 
requested development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


